Blandford, Justice.
There was a motion for new trial made in this case which was abandoned, and certain exceptions were filed *488to the rulings of the court below, but the bill of exceptions, while it contains the evidence, fails to show what the court did, only as it appears in the assignments of error, except as to one ground, and that is, when claimant was on the stand as a witness, he was asked if there was not a writing which showed that the property levied on had been conveyed by him, claimant, conditionally to the defendant, and he then stated that he did not claim his title through the writing; that the writing was an agreement on his part to sell to defendant the property in the fall of the year, provided he made a good crop. The exception by plaintiff is, that this testimony was allowed by the court over objections by plaintiff’s counsel; another part of the bill of exceptions shows that the evidence was drawn out by the counsel of plaintiff over the objection of claimant’s counsel. In this state of the record, we are unable to ascertain what did transpire in the court below. The presumption is that the court did right, and it is incumbent on him who alleges error to show it; if he fails todo so, the judgment below must stand. As to the other grounds of error assigned, the record is silent as to what was done by the court, and we cannot consider the same.
Judgment affirmed.